[Cite as Corrao v. Bennett, 2019-Ohio-3892.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

ADRIANA CORRAO,                                      :

                Plaintiff-Appellee,                  :
                                                              No. 108176
                v.                                   :

IAN BENNETT,                                         :

                Defendant-Appellant.                 :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                          AND REMANDED
                RELEASED AND JOURNALIZED: September 26, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-18-896007


                                               Appearances:

                Anthony J. Bondra, for appellee.

                Allison E. Hayes, for appellant.



SEAN C. GALLAGHER, P.J.:

                   This cause came to be heard on the accelerated calendar pursuant to

App.R. 11.1 and Loc.App.R. 11.1. Defendant-appellant Ian Bennett appeals the trial

court’s entry of default judgment, the denial of his motion to quash service by
publication, and the denial of his motion to vacate judgment. Upon review, we

affirm in part, reverse in part, and remand the matter solely for a hearing on

damages.

               On April 11, 2018, plaintiff-appellee Adriana Corrao filed a complaint

against Bennett for alleged negligence with regard to a motor vehicle accident that

occurred in June 2016. Appellee sought damages for her alleged injuries in an

amount in excess of $25,000.

               Appellee attempted to serve Bennett at the address listed in the police

report. However, Bennett had moved shortly before the accident and his new

address was not disclosed in the police report. The two attempts at service to the

address provided on the police report failed. Appellee filed a motion for service by

publication with an affidavit by plaintiff-appellee’s counsel. Counsel indicated in the

affidavit that certified mail service had been returned and stated defendant had

moved and left no forwarding address. Counsel stated he requested a new address

for Bennett from his insurance company, Liberty Mutual Insurance Company, but

the insurance adjuster handling the case refused to provide any other address.

Counsel maintained that the only other source of information regarding Bennett’s

address was the police report and that Bennett’s current residence could not be

ascertained with reasonable diligence.

               The trial court deemed the motion for service by publication moot,

indicating that a motion is not required under Civ.R. 4.4. Appellee proceeded with

service by publication and thereafter filed a motion for default judgment with
another affidavit from plaintiff’s counsel. In addition to the averments pertaining

to service, counsel stated that appellee “has approximately $7,000 in reasonable and

necessary medical bills and $285.00 in lost wages that were directly related to the

incident in the Complaint[.]” No supporting documentation was included on

damages. On October 10, 2018, the trial court, without a hearing, granted the

motion for default judgment in the amount of $25,000, which was the amount

sought in the complaint. No appeal was taken from the default judgment.

               On October 30, 2018, appellant filed a motion to quash purported

service, claiming appellee did not utilize reasonable diligence in attempting to locate

Bennett before attempting service by publication as required by Civ.R. 4.4(A)(1).

Appellant claimed that his address was readily ascertainable through the Bureau of

Motor Vehicles (“BMV”) and that plaintiff-appellee’s counsel did not perform any

Google search or undertake any other reasonable measures before resorting to

service by publication. Appellant further maintained that he did not become aware

of the lawsuit until October 29, 2018.

               On November 1, 2018, appellant filed a motion to vacate the default

judgment pursuant to Civ.R. 60(B). Appellant claimed that he had a meritorious

defense because he was not admitting liability for the accident and because the

amount of damages was at issue; that his failure to file an answer was the result of

excusable neglect or that the catchall provision should apply since he was unaware

of the lawsuit until after default judgment was granted; and that his motion was

timely because it was filed 22 days following the default judgment. In support of his
claim that he was unaware of the lawsuit, appellant attached an affidavit to his

motion indicating that he moved shortly before the accident, that his updated

address was on file with the BMV, that he never received service of the complaint,

and that he first learned of the lawsuit on October 29, 2018, when his attorney

contacted him to discuss the default judgment.

                On January 10, 2019, the trial court issued a journal entry that denied

appellant’s motions. The trial court recognized that despite engaging in settlement

negotiations prior to the lawsuit, defendant’s insurance company refused to provide

Bennett’s new address to plaintiff’s counsel, and as such the plaintiff could only

attempt service at the address available in the police report. The court determined

that “plaintiff exercised reasonable diligence in its attempt to perfect service and

finds, further, that defendant’s counsel engaged in concealment of defendant’s

whereabouts.”

                On appeal, appellant presents four assignments of error for our

review. He challenges (1) the trial court’s denial of his motion to quash service by

publication, (2) the entry of default judgment against appellant, (3) the denial of his

motion to vacate default judgment, and (4) the trial court’s failure to conduct an

evidentiary hearing.

                Initially, we have no jurisdiction to review the entry of default

judgment because appellant did not timely appeal from that particular judgment

entry. In accordance with App.R. 3(A) and 4(A), to perfect an appeal, an appellant

must file a notice of appeal with the clerk of the trial court within 30 days of the
judgment or final order from which the appeal is taken. State ex rel. Pendell v.

Adams Cty. Bd. of Elections, 40 Ohio St.3d 58, 60, 531 N.E.2d 713 (1988). Where

an appeal is not timely perfected, “the reviewing court is without jurisdiction to

consider issues that should have been raised in the appeal.” Id.

                 Here, the default judgment was entered on October 10, 2018.

Appellant, despite having acquired knowledge of the default judgment, did not file

a notice of appeal within 30 days. Therefore, we lack jurisdiction to consider the

default judgment. We shall proceed to address the trial court’s denial of the motion

to vacate the default judgment, which was timely appealed.

                 Appellant argued in his motion to vacate that there was improper

service by publication. In this situation, a party who asserts improper service does

not need to meet all the requirements of Civ.R. 60(B) because a default judgment

rendered by a court without obtaining proper service over the defendant is void and

the defendant is entitled to vacation of the judgment. Khatib v. Peters, 2017-Ohio-

95, 77 N.E.3d 461, ¶ 30 (8th Dist.); see also Dowers v. Krause, 1st Dist. Hamilton

No. C-030644, 2004-Ohio-1487, ¶ 8 (when service by publication is defective, any

judgment rendered on the complaint is a nullity); Partin v. Pletcher, 4th Dist.

Jackson No. 08CA5, 2008-Ohio-6749, ¶ 11 (a party seeking to vacate a void

judgment rendered without proper service need not satisfy the requirement of

Civ.R. 60(B)).

                 Relevant hereto, Civ.R. 4.4(A)(1), governing service by publication

upon a party whose residence is unknown, provides in relevant part as follows:
      (1) * * * [W]hen service of process is required upon a party whose
      residence is unknown, service shall be made by publication in actions
      where such service is authorized by law. Before service by publication
      can be made, an affidavit of the party requesting service or that party’s
      counsel shall be filed with the court. The affidavit shall aver that service
      of summons cannot be made because the residence of the party to be
      served is unknown to the affiant, all of the efforts made on behalf of the
      party to ascertain the residence of the party to be served, and that the
      residence of the party to be served cannot be ascertained with
      reasonable diligence.

              Relevant to this case, R.C. 2703.14(L) states that service by

publication is authorized by law in the following case:

      In an action where the defendant, being a resident of this state, has
      departed from the county of his residence with intent to delay or
      defraud his creditors or to avoid the service of a summons, or keeps
      himself concealed with like intent.

              A defendant’s “concealment” may “reasonably be inferred from

plaintiff’s inability to locate that defendant after the exercise of ‘reasonable

diligence,’ as that term is used in Civ.R. 4.4(A).” Brooks v. Rollins, 9 Ohio St.3d 8,

11, 457 N.E.2d 1158 (1984). However, a defendant “may bring in independent

evidence to contradict the reasonable diligence of the plaintiff’s search or to rebut

the inference of concealment.” Id.

              Here, appellant challenges whether “reasonable diligence” had been

exercised before attempting service by publication under Civ.R. 4.4(A). The record

reflects that plaintiff’s counsel twice attempted service upon Bennett at the address

provided in the police report. After service failed, plaintiff’s counsel attempted to

obtain a current address from appellant’s insurance company, but appellant’s

insurance company refused to release information to assist plaintiff in obtaining
service, despite having engaged in settlement negotiations.         Plaintiff’s counsel

provided an affidavit averring Bennett’s address could not be ascertained with

reasonable diligence.

               We recognize that under Ohio law, appellant’s insurance company

had no duty to release the information. See Kraus v. Maurer, 138 Ohio App.3d 163,

167, 740 N.E.2d 722 (8th Dist.2000) (unwilling to impose duty upon insurers to

assist plaintiffs in civil actions in obtaining service on its insured); Clements v.

Progressive Specialty Ins. Co., 8th Dist. Cuyahoga No. 83879, 2004-Ohio-3602,

¶ 13 (plaintiffs were not entitled to discovery of alleged tortfeasor’s address from his

insurer). Nevertheless, the affidavit of plaintiff’s counsel was sufficient to establish

plaintiff’s inability to locate Bennett after the exercise of reasonable diligence. This

showing was sufficient to give rise to an inference of concealment. “Once the

inference of concealment is raised, the burden is placed on the defendant to

overcome its effect either by producing herself or by producing other independent

evidence.” Brooks at 11.

               Appellant failed to present sufficient independent evidence to

contradict the plaintiff’s exercise of reasonable diligence or to rebut the inference of

concealment. Although appellant claims that additional efforts should have been

made, such as a Google search and a BMV check, the trial court recognized that there

was nothing to indicate that such searches would not have been futile and that it was

appellant’s duty to set forth factual material that on its face supported his argument.

The trial court also rejected appellant’s claim that he was not concealing his location
to avoid service. There is no dispute that appellant moved before the accident; that

the police report did not contain his current address; and that his insurance

company, despite engaging in presuit settlement negotiations, would not disclose

appellant’s current address.

              Upon this record, we find the trial court did not abuse its discretion.

We conclude that service by publication was proper, the trial court had jurisdiction

to enter a default judgment against appellant, and appellant’s motion to quash was

without merit. Further, with the exception of damages, the trial court properly

denied the motion to vacate default judgment without conducting an evidentiary

hearing because there were no operative facts warranting relief.

              However, the record reflects that the amount of damages awarded

exceeds the amount averred by plaintiff’s counsel. Although the award might be

reasonable, the trial court offered no explanation for its calculation of damages. A

hearing was never conducted, and there is insufficient evidence in the record to

substantiate the amount of the award. Therefore, we reverse the award of damages

and remand the matter for a hearing to determine the proper amount of damages to

be awarded.

              Judgment affirmed in part, reversed in part, and case remanded for a

damages hearing.

      It is ordered that appellant and appellee share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR